Citation Nr: 0937294	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension (with history of myocardial infarction and 
atherosclerosis of abdominal aorta).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VA 
Special Processing Unit (Tiger Team) at the regional office 
in Cleveland, Ohio, which denied service connection for 
bilateral hearing loss and tinnitus, and determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
hypertension.  

Notwithstanding the RO's decision on the petition to reopen, 
the Board is nonetheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The Board previously remanded this case in April 2009 for a 
personal hearing before a Veterans Law Judge.  The Veteran 
testified in a videoconference hearing before the undersigned 
in July 2009.  He also testified previously at a September 
2005 hearing before a Decision Review Officer (DRO).  A 
transcript of those proceedings have been associated with the 
claims file.

At the July 2009 videoconference hearing, the Veteran 
requested that the record be held open for 60 days so that he 
could submit additional evidence.  The 60-day period has 
since lapsed and no additional evidence has been received.  
As such, the Board may proceed with appellate review.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed January 1985 RO rating decision denied the 
Veteran's claim of entitlement to service connection for 
hypertension.  

2. Evidence received since the January 1985 rating decision 
is new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether the Veteran's hypertension was aggravated by service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1985 RO rating decision denying a claim of 
entitlement to service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for hypertension; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and told that it was ultimately his 
responsibility to support the claim with appropriate 
evidence.  

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The February 2005 letter informed the Veteran of the 
requirements of reopening a previously denied claim through 
new and material evidence.  See Kent, supra.  Although this 
letter did not inform him of the basis of the prior denial of 
his hypertension claim, the Board finds that this notice 
defect was cured by actual knowledge.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Specifically, 
at the July 2009 videoconference hearing, the representative 
indicated that the Veteran understood that he needed to 
submit evidence showing that his hypertension had worsened in 
service.  Furthermore, the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim during the course of this appeal such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, supra.  Based on the foregoing reasons and the 
particular facts presented in this case, the Board finds that 
a remand for further notice with respect to the Veteran's 
claim would only serve to delay adjudication of the claim 
unnecessarily.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration 
records have also been associated with the file.  The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist extends to the provision of examinations 
and medical opinions in certain cases.  See 38 C.F.R. § 
3.159(c).  In petitions to reopen, however, the duty to 
assist does not include such an obligation.  See id.  The 
Board finds that an examination or opinion is not needed in 
this instance because, as discussed below, new and material 
evidence to reopen the claim has not been received.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Petition to Reopen

The Veteran contends that he has hypertension that was 
aggravated by service.  The original claim of service 
connection for hypertension was denied in a January 1985 RO 
rating decision, and the Veteran did not appeal.  This 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim of entitlement to service connection for 
hypertension was previously denied because the condition 
during service was found to having existed prior to entry to 
service.  In order for the claim to be reopened, the Veteran 
must submit evidence showing that his hypertension was 
aggravated by service.  

The Board notes that the RO, in the January 1985 rating 
decision, did not specifically address whether the Veteran's 
preexisting hypertension had been aggravated by service.  
Nevertheless, the Veteran's previous claim of entitlement to 
service connection for hypertension was "an application for 
entitlement to a VA benefit based on a current disability."  
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  
"[A]lthough there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit or the same 
disability, they constitute the same claim."  Id.  In other 
words, a separate theory of entitlement (as opposed to a 
separate diagnosis) is not a new claim, and must be addressed 
as part of the current claim.  See Bingham v. Principi, 18 
Vet. App. 470 (2004) aff'd sub nom, Bingham v. Nicholson, 421 
F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 
120 (1997).  Thus, even though the Veteran now claims service 
connection for hypertension based on aggravation, this theory 
of entitlement does not constitute a new claim and must be 
considered as part of the previously disallowed claim.   

Since the January 1985 rating decision, the RO has received 
private treatment records dated in August 2004 from M.A. 
Richmond, M.D.  These records are new; however they are 
completely unrelated to the Veteran's hypertension claim.  
Social Security Administration records have also been 
obtained.  Although a history of hypertension is reflected in 
the SSA records, there is no mention therein of the Veteran's 
military service, let alone anything about his hypertension 
during service.  In this regard, the records do not relate to 
an unestablished fact necessary to substantiate the Veteran's 
claim, namely that his hypertension was aggravated by 
service.  As the August 2004 treatment records from Dr. 
Richmond and the SSA records fail to raise a reasonable 
possibility of substantiating the Veteran's claim, they do 
not qualify as new and material evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of service 
connection for hypertension.  The petition to reopen must 
therefore be denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of entitlement to service 
connection for hypertension is denied.


REMAND

After a thorough review of the claims file, the Board finds 
that the issues of service connection for a bilateral hearing 
loss disability and tinnitus must be remanded for further 
development.

The Veteran claims that he has suffered from bilateral 
hearing loss and tinnitus since April 1968.  See VA Form 21-
526, August 2004.  He contends that these conditions were a 
result of noise exposure in Vietnam.  At the September 2005 
DRO hearing, the Veteran testified that he did not remember 
much about his service separation examination and did not 
recall having been given a hearing test.  Subsequently, at 
the July 2009 videoconference hearing, the Veteran testified 
without reservation that he had only been given a whisper 
test at separation and was never given a complete 
audiological evaluation.  The Board observes, however, that 
the Veteran's hardship (separation) examination report shows 
that an audiological evaluation was in fact conducted prior 
to discharge.  These audiometric findings reflect no change 
from the audiological evaluation conducted at the June 1967 
induction examination.  Nevertheless, the Veteran asserts 
that in-service noise exposure was the cause of his hearing 
trouble, which later required him to undergo right ear 
surgery in the late 1970s or 1981, and left ear surgery in 
1991.  

Following the issuance of the March 2006 SSOC, the Veteran's 
representative submitted additional evidence, a medical 
statement dated in February 2006 from D.L. Wall, Au.D.  This 
statement is nearly identical to a February 2006 statement of 
Dr. Wall previously submitted by the Veteran, except that it 
includes additional language stating that it is likely as not 
that the Veteran's tinnitus and high-frequency hearing loss 
was due to the acoustic trauma he experienced during military 
service.  Although this opinion appears to be based on the 
Veteran's self-reported history of in-service noise exposure, 
the Board finds that it is sufficient to warrant a VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, this case must be remanded to the Agency of 
Original Jurisdiction in order to schedule the Veteran for an 
audiological examination to assess the current nature of his 
bilateral hearing loss and tinnitus, and to determine the 
etiology of these disabilities in light of his lay assertions 
of in-service noise exposure.

The Board also notes that records of the Veteran's past ear 
surgeries have not been associated with the claims file.  On 
remand, the AOJ should take appropriate action to obtain such 
records.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable the AOJ to obtain 
any additional pertinent medical records 
of his right ear surgery in the late 
1970s or 1981 and left ear surgery in 
1991.  The AOJ should also invite the 
Veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Any records 
received, including negative responses, 
should be associated with the claims 
file.

2. The AOJ should schedule the Veteran 
for an audiological examination to assess 
the current nature and etiology of his 
bilateral hearing loss disability and 
tinnitus.  The entire claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
evidence in the claims file, including 
the audiometric findings from the October 
1968 hardship (separation) examination 
report, has been reviewed.  After 
reviewing the file, the examiner should 
render an opinion as to whether the 
Veteran's bilateral hearing loss and 
tinnitus are at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability).  In rendering 
this opinion, the examiner should take 
into account the appellant's lay 
assertions of noise exposure in Vietnam 
and be mindful that such assertions are 
not corroborated by the evidence of 
record.  The examiner should also 
consider the appellant's post-service 
history of occupational and recreational 
noise exposure, as well his history of 
right ear surgery in the late 1970s or in 
1981 and left ear surgery in 1991.  A 
complete rationale should be provided for 
any opinion given.

3. Thereafter, the AOJ should 
readjudicate the claims of service 
connection for a bilateral hearing loss 
disability and tinnitus.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


